Exhibit 10.1


Execution Version


AMENDMENT NO. 8 TO RECEIVABLES PURCHASE AGREEMENT AND JOINDER AGREEMENT
THIS AMENDMENT NO. 8 TO RECEIVABLES PURCHASE AGREEMENT AND JOINDER AGREEMENT
(this “Amendment”), dated as of November 28, 2017 (the “Effective Date”), is
entered into by and among:
(a)    SUPERIOR COMMERCE LLC, a Delaware limited liability company (the
“Seller”),
(b)    SCP DISTRIBUTORS LLC, a Delaware limited liability company (the
“Servicer”), and
(c)    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., individually (“BTMU” or a
“Committed Purchaser”) and as agent for the Victory Group (the “Victory Group
Co-Agent”), BANK OF AMERICA, N.A., individually (“BAML” or a “Committed
Purchaser”) and as agent for the BAML Group (the “BAML Group Co-Agent”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually (“Wells” or a “Commitment
Purchaser”), as agent for the Wells Group (the “Wells Group Co-Agent”, and
together with the Victory Group Co-Agent and the BAML Group Co-Agent, the
“Co-Agents”), and as administrative agent for the Purchasers and the Co-Agents
(the “Administrative Agent”).
Capitalized terms used and not otherwise defined herein shall have the meanings
thereto in that certain Receivables Purchase Agreement, dated as of October 11,
2013, by and among the parties hereto other than BAML and the BAML Group
Co-Agent (as amended or otherwise modified from time to time, the “Receivables
Purchase Agreement”).
PRELIMINARY STATEMENT
BAML wishes to become a Committed Purchaser party to the Receivables Purchase
Agreement, and to act as the agent for a new Purchaser Group called the BAML
Purchaser Group of which BAML shall be the sole member. In addition, the parties
hereto wish to amend the Receivables Purchase Agreement as hereinafter provided.
In consideration of the premises, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Amendments. On the terms and subject to the conditions set forth in this
Amendment, the parties hereto agree as follows:
1.1    The preamble to the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
THIS RECEIVABLES PURCHASE AGREEMENT dated as of October 11, 2013, is among:
(a)    Superior Commerce LLC, a Delaware limited liability company (“Seller”),
(b)    SCP Distributors LLC, a Delaware limited liability company
(“Distributors”), as initial Servicer,


1



--------------------------------------------------------------------------------




(c)    Wells Fargo Bank, National Association, individually (“Wells” or a
“Committed Purchaser”) and as agent for the Wells Group (in such capacity, the
“Wells Group Co-Agent”),
(d)    Victory Receivables Corporation, a Delaware corporation (“Victory” or a
“Conduit Purchaser”),
(e)    The Bank of Tokyo-Mitsubishi UFJ, Ltd., individually (“BTMU” or a
“Committed Purchaser”) and as agent for the Victory Group (in such capacity, the
“Victory Group Co-Agent”);
(f)    Bank of America, N.A., individually (“BAML” or a “Committed Purchaser”)
and as agent for the BAML Group (in such capacity, the “BAML Group Co-Agent”);
and
(g)    Wells Fargo Bank, National Association, in its capacity as administrative
agent for the Purchasers (in such capacity, together with its successors and
assigns, the “Administrative Agent”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
1.2    Exhibit I to the Receivables Purchase Agreement is hereby amended to add
the following new defined terms thereto in their appropriate alphabetical order:
“BAML” has the meaning set forth in the preamble to this Agreement.
“BAML Account” means BAML’s account no. 1366072250600 at Bank of America, N.A.,
101 N. Tyron Street Charlotte, NC 28202, ABA No. 026009593, Reference: Superior
Commerce LLC, or any other account or accounts as the BAML Agent may indicate
from time to time.
“BAML Group” means BAML.
“BAML Group Co-Agent” has the meaning set forth in the preamble to this
Agreement.
1.3    The definitions of the following terms set forth in Exhibit I to the
Receivables Purchase Agreement are hereby amended and restated in their entirety
to read, respectively, as set forth below:
“Co-Agents” means the Wells Group’s Co-Agent, the Victory Group’s Co-Agent and
the BAML Group’s Co-Agent.
“Facility Limit” means, for each month beginning on or after December 1, 2017,
(a) the amount specified in the second column of the table below (the “Base
Facility Limit”), plus (b) the amount (if any) specified in the third column
below (the “Seasonal Facility Limit”); provided, however, that the Facility
Limit may be increased up to an amount to be determined by agreement of Seller
and the Co-Agents, so long as no Amortization Event or Potential Amortization
Event exists and is continuing (it being understood that the


2



--------------------------------------------------------------------------------




Commitments associated with any increase in the Facility Limit may be provided
by existing Purchasers and/or new Purchasers):
 
 
 
 
Month*
Base
Facility Limit
Seasonal
Facility Limit
Facility Limit
January
$
80,000,000


 
$
80,000,000
 
 
February
$
105,000,000


 
$
105,000,000
 
 
March
$
120,000,000


$
40,000,000
 
$
160,000,000
 
 
April
$
180,000,000


$
40,000,000
 
$
220,000,000
 
 
May
$
215,000,000


$
40,000,000
 
$
255,000,000
 
 
June
$
215,000,000


$
40,000,000
 
$
255,000,000
 
 
July
$
170,000,000


$
40,000,000
 
$
210,000,000
 
 
August
$
175,000,000


 
$
175,000,000
 
 
September
$
155,000,000


 
$
155,000,000
 
 
October
$
130,000,000


 
$
130,000,000
 
 
November
$
120,000,000


 
$
120,000,000
 
 
December
$
100,000,000


 
$
100,000,000
 
 

  
*Nothing in this table shall be deemed to imply that any Commitment or the
Facility Limit extends beyond the Facility Termination Date.


“Facility Termination Date” means the earlier of (i) November 27, 2019, and (ii)
the Amortization Date.
“Purchaser Group” means each of the Victory Group, the BAML Group and the Wells
Group.
“Purchasers’ Fee Letter” means that certain Purchasers’ Fee Letter dated as of
November 28, 2017 by and among Seller, the Administrative Agent, the Co-Agents
and the Purchasers, as the same may be amended, restated or otherwise modified
or replaced from time to time.
“Yield Rate” means (a) for BAML or Wells on any day, a rate per annum equal to
the LMIR (or, solely in the instances set forth in Section 1.8, the Alternate
Base Rate), and (b) for BTMU for any Interest Period and any amount of its
Capital allocated to such Interest Period, a rate per annum equal to the
Adjusted BTMU LIBO Rate (or, solely in the instances set forth in Section 1.8,
the Alternate Base Rate).
1.4    Each reference in the Receivables Purchase Agreement and the other
Transaction Documents (including in the schedules and exhibits thereto) to “The
Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch” is hereby replaced with a
reference to “The Bank of Tokyo-Mitsubishi UFJ, Ltd.”


3



--------------------------------------------------------------------------------




1.5    Section 1.1(a)(ii) of the Receivables Purchase Agreement is hereby
amended and Restated in its entirety to read as follows:
(ii) Upon receipt of a Purchase Notice: (A) Wells, severally and not jointly,
agrees to purchase the Wells Group’s Percentage of the Receivable Interest
described in such Purchase Notice, (B) BAML, severally and not jointly, agrees
to purchase the BAML Group’s Percentage of the Receivable Interest described in
such Purchase Notice and (C) each Conduit Purchaser may purchase its Purchaser
Group’s Percentage of the Receivable Interest described in such Purchase Notice,
and in the event such Conduit Purchaser elects not to make such purchase, the
Committed Purchaser in its Purchaser Group, severally and not jointly, agrees to
purchase such Purchaser Group’s Percentage of the Receivable Interest described
in such Purchase Notice;
1.6    Section 1.4 of the Receivables Purchase Agreement is hereby amended to
insert the following new third sentence therein:
If such amounts are payable to BAML or the BAML Group Co-Agent, they shall be
paid to the BAML Account for prompt distribution to the appropriate party.
1.7    Section 1.7(b)(i) of the Receivables Purchase Agreement is hereby amended
to insert “or BAML” after “Wells”.
1.8    Schedule A, Exhibit II-A and Exhibit II-B to the Receivables Purchase
Agreement are hereby amended and restated in their entirety to read as set forth
in Schedule A, Exhibit II-A and Exhibit II-B, respectively, to this Amendment.
Except as specifically amended hereby, the Receivables Purchase Agreement and
all exhibits and schedules attached thereto shall remain unaltered and in full
force and effect.
2.    Joinder; Re-balancing Outstandings.
2.1     Effective as of the effective Date, BAML hereby joins the Receivables
Purchase Agreement (a) as a Committed Purchaser with the variable Commitment
specified herein, (b) as the sole member of the BAML Group, and (c) as the
Co-Agent for the BAML Group. BAML hereby accepts and assumes all of its rights
and obligations under the Transaction Documents in each of the aforementioned
capacities and confirms its appointment of Wells Fargo Bank, National
Association, as Administrative Agent.
2.2    On the Effective Date, (a) the Seller will pay to the Wells Group
Co-Agent and the Victory Group Co-Agent their respective Purchaser Group’s
shares of all accrued and unpaid fees and Yield then owing as of such date under
the Transaction Documents prior to giving effect to this Amendment, and (b) BAML
agrees to purchase, and each of Wells and Victory severally agrees to sell,
participations in their respective outstanding investments in the Receivable
Interests such that after giving effective thereto, Wells will have 50% of the
Aggregate Capital outstanding, Victory will have 30% of the Aggregate Capital
outstanding and BAML will have 20% of the Aggregate Capital outstanding.
3.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties to the Receivables Purchase Agreement, whether or
not they are parties hereto, and their successors and permitted assigns.


4



--------------------------------------------------------------------------------




4.    Effectiveness. Effectiveness of this Amendment is subject to the prior or
contemporaneous satisfaction of each of the following conditions precedent:
(a)    The Administrative Agent shall have received counterparts hereof, duly
executed by each of the parties hereto;
(b)    The Administrative Agent shall have received counterparts of the
Purchasers’ Fee Letter, duly executed by each of the parties thereto, and each
of the Co-Agents shall have received payment of the Upfront Fee due and owing to
its Purchaser Group;
(c)    BAML shall have received reliance letters in its favor in respect of all
previously delivered legal opinions in connection with the Transaction
Documents; and
(d)    Each of the representations and warranties contained in Article III of
the Receivables Purchase Agreement is true and correct in all material respects
on and as of the date hereof as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case each of such representations and warranties is true and
correct in all material respects as of such earlier date; provided that the
materiality threshold in this clause (b) shall not be applicable to any
representation or warranty which itself contains a materiality threshold.
5.    Miscellaneous.
5.1    CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).
5.2    CONSENT TO JURISDICTION. EACH PARTY TO THIS AMENDMENT HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH OF THE PARTIES HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY OF THE AGENTS OR THE PURCHASERS TO
BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST ANY OF THE
AGENTS OR THE PURCHASERS OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW
YORK.
5.3    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT.


5



--------------------------------------------------------------------------------




5.4    Counterparts; Severability. This Amendment may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
electronic mail message attaching a “PDF” or other image of a signed signature
page shall be effective as delivery of a manually executed counterpart of a
signature page to this Amendment. Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
<Balance of Page Intentionally Left Blank>






6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.
                
SUPERIOR COMMERCE LLC, as Seller
 
By: /s/ Steven Cassanova                                          
Name: Steven Cassanova
Title: Treasurer
 
 
SCP DISTRIBUTORS LLC, as Servicer
 
By: /s/ Melanie Housey Hart                                          
Name: Melanie Housey Hart
Title: Chief Accounting Officer



[Additional Signatures to Follow]


7



--------------------------------------------------------------------------------






                
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
individually and as Victory Group Co-Agent
 
By: /s/ Richard Gregory Hurst                                          
Name: Richard Gregory Hurst
Title: Managing Director





[Additional Signatures to Follow]


8



--------------------------------------------------------------------------------






    
BANK OF AMERICA, N.A., individually and as BAML
Group Co-Agent
 
By: /s/ Christopher Haynes                                          
Name: Christopher Haynes
Title: Vice President
 
Address for Notices:
 
Trade Receivables Securitization Finance
Bank of America Merrill Lynch
1510 Ballantyne Corporate Pl
Charlotte, NC 28277
Attn: Christopher Haynes
Phone: 980.683.4585
Email: christopher.haynes@baml.com
Fax: 704.409.0588





[Additional Signatures to Follow]








9



--------------------------------------------------------------------------------




                
WELLS FARGO BANK, NATIONAL ASSOCIATION,
INDIVIDUALLY, as Wells Group Co-Agent and as
Administrative Agent
 
By: /s/ William P. Rutkowski                                          
Name: William P. Rutkowski
Title: Director









[End of Signatures]




10

